Exhibit Yong Qing Tey’s Employment Contract EMPLOYMENT CONTRACT EMPLOYMENT CONTRACT ("Contract"), between Mezabay International Inc., a Nevada corporation with its common stock currently quoted on FINRA’s Over-the-counter Bulletin Board, having an office address at 800 5th Avenue, Suite 4100, Seattle, Washington 98104, USA (hereinafter called “ The Company”), andTey Yong Qing of 110, Taman Perdana, Jalan Bakri, 84000, Muar, Johor, Malaysia (hereinafter called “Tey”). WHEREAS, The Company wishes to engage the services of Tey as Chief Operating Officer of The Company, and WHEREAS, Tey is willing to provide his services and to undertake the duties and responsibilities described below and other duties and responsibilities as may be assigned to him by the Company from time to time during the term of this Contract upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and conditions herein contained, all prior contracts between the parties are waived and of no further effect, and the parties to this Contract agree as follows: 1.EMPLOYMENT The Company shall contract with Tey, and Tey shall serve as Chief Operating Officer during the term of employment set forth in Paragraph 2 of this Contract .The Company and other subsidiaries, associated companies and affiliates of the Company are engaged in the Asia region, in providing e-commerce and m-commerce as well as payments and loyalty rewards products and services. 2.TERM The term of this Contract shall be for a period of three (3) years commencing on September 23, 2009 (hereinafter referred to as “Commencement Date”) 3.JOB TITLE AND DUTIES 3.1Title and Duties Tey shall have duties and responsibilities commensurate with his title and position from time to time. Tey shall devote his time and attention to, and exert his best efforts in the performance of his duties hereunder, so as to promote and operate the businesses of The Company and the subsidiaries, associated companies and affiliates of The Company. As Chief Operating Officer, Tey shall report directly to the Board of Directors of The Company and shall be responsible for the overall operational matters of all the subsidiaries and associated companies of The Company, including any other operational related matters which may be assigned to him by The Company from time to time. His duties shall include the supervision of all the operational matters related staff of The Company and its subsidiaries and associated companies, including The Company. The Company will determine and notify Tey of his duties and responsibilities from time to time during the term of this Contract. 3.2Confidential Information Tey shall not, directly or indirectly, or at any time, during the term of this Contract hereunder or thereafter and without regard to when or for what reason, if any, use or permit the use of any trade secrets, customers' lists, or other information of, or relating toThe Company and/or any of its subsidiaries or associated companies or affiliates in connection with any oftheiractivities or businesses, except as may be necessary in the performance of his duties hereunder or as may be required by any applicable law or determination of any duly constituted administrative agency. 4.COMPENSATION AND EXPENSES 4.1Compensation (i) Base Salary The Company shall pay Tey a basic salary of US Dollar Five Thousand ($5,000) per month and such salary shall be revised upward annually at a rate as may be solely determined by The Company based on an annual review of his performance as may be conducted by The Company.
